DETAILED ACTION
The Amendment filed July 20, 2022 has been entered. Claims 1-25 are pending. Claims 15-16 have been cancelled. Claims 1, 17 and 22 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 15-18 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0179653).
Regarding independent claims 1, 15-17 and 22, Wang discloses an integrated circuit comprising: an array of SRAM bit cells (FIG. 1: 100) coupled to one or more bit lines (BL, BL#); and 
at least one capacitance structure (CBL) coupled to the one or more bit lines (BL/BL#) and in a back end of line of the integrated circuit (see FIGS. 3-5), wherein a capacitance structure of the at least one capacitance structure is coupled directly to a bit line of the one or more bit lines (see e.g., para. 0015: … bit-line (BL) capacitance CBL is reduced relative to storage node capacitance by using Low-K material to form the spacer between the pass-gate transistor gate terminal and the BL …, i.e., CBL (claimed one capacitance structure) formed in a BEOL of the IC (not parasitic capacitance)).
Further, Regarding claim 22, Wang discloses a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02
Regarding claim 2, Wang discloses the at least one capacitance structure comprises a plurality of capacitance structures and each capacitance structure of the plurality of capacitance structures is coupled to a corresponding SRAM bit cell of the array of SRAM bit cells (see FIG. 1 along with FIGS. 3-5).
Regarding claim 18, Wang discloses each capacitance structure of the plurality of capacitance structures is disposed in a back end of line of the C-SRAM (see FIG. 1 along with FIGS. 3-5).
Regarding claims 23-24, Wang discloses forming the capacitance structure comprises forming a plurality of capacitance structures; and forming the plurality of capacitance structures comprises forming each capacitance structure of the plurality of capacitance structures to comprise a plurality of layers (see FIG. 1 along with FIGS. 3-5 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-14, 19-21 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang (US 2015/0179653).
Regarding claim 3, Wang teaches the limitations of claim 1.
Wang does not explicitly disclose the at least one capacitance structure comprises a stack of layers.
However, Wang disclose MIM stacked capacitor (see para. 0015: MIM capacitor is stacked on top or …) and it is a well-known technology to extend bit line capacitor to form stacked structure like MIM capacitor Wang disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize stacked capacitance structure in a memory device because these conventional technology are well established in the art of the memory devices
Regarding claim 4, Wang teaches the limitations of claim 3.
Wang further teaches the stack of layers comprises: a first conductive layer comprising an oxide compound and a nitride compound; a second conductive layer comprising the oxide compound and the nitride compound; and at least one layer comprising a high-K dielectric between the first conductive layer and the second conductive layer (see FIGS. 3-5 and accompanying disclosure).
Further, stack structure claimed to manufacture capacitance is a well-known technology for a type of memory comprising capacitance structure for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 5-9, Wang teaches the limitations of claim 4.
Wang is silent with the limitations of claims 5-9.
However, claimed components to manufacture capacitance such as wherein at least one layer comprises one or more of TiO2, BaO, La203, HfO2, ZrO2, Ta205, SrO, Y203, CaO, A1203, ZrSiO4, HfSiO4, MgO, and Si3N4; wherein the at least one layer comprises oxygen and one or more of titanium, barium, lanthanum, hafnium, zirconium, tantalum, strontium, yttrium, calcium, aluminum, and magnesium; the at least one layer comprises: oxygen, silicon, and one or more of hafnium and zirconium; or nitrogen and silicon; wherein the at least one layer comprises a plurality of superlattice sub-layers, the plurality including first and second sub-layers each comprising a superlattice structure with high-K dielectric properties; wherein the superlattice structure for each of the first and second sub-layers comprises a bilayer structure of PbTiO3 and SrTiO3 is a well-known technology for a type of memory comprising capacitance structure for its purpose.
For support, of the above asserted facts, see for example, Lai et al. (US 2017/0200673), e.g. para. 0019, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 10 and 25, Wang teaches the limitations of claims 3 and 24, respectively.
Wang is silent with respect to each layer of the stack of layers has a thickness of between 1 nm and 50 nm.
However, stack structure claimed to manufacture capacitance is a well-known technology for a type of memory comprising capacitance structure for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claim 11, Wang teaches the limitations of claim 1.
Wang is silent with respect to an amount of capacitance provided by the at least one capacitance structure is sufficient to prevent full discharge of the one or more bit lines during a functional read spanning more than 150 picoseconds.
However, the amount of capacitance to fully discharge bit lines is a well-known technology for a type of memory comprising capacitance structure for its purpose.
For support, of the above asserted facts, see for example, Kumar (US 5,526,314), e.g. col. 3, lines 14-42: … 10 to 600 picosecond time ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 12-14 and 19-21, Wang teaches the limitations of claims 1 and 17, respectively.
Wang is silent with respect to wherein an amount of capacitance provided by the at least one capacitance structure is between 10 aF and 100 fF; wherein the amount of capacitance provided by the at least one capacitance structure is between 40 fF and 70 fF; wherein the amount of capacitance provided by the at least one capacitance structure is between 30 aF and 100 aF.
However, the amount of capacitance to manufacture capacitance structure is a well-known technology for a type of memory comprising capacitance structure for its purpose.
For support, of the above asserted facts, see for example, Kato (US 2015/0270270), e.g. para. 0097: The capacitance … equal to 50 aF.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize capacitance loaded static random access memory used as configuration random access memory in integrated circuits because these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant’s Amendment filed 07/20/2022, with respect to the rejection(s) of claims 1-25, have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825